Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 06/30/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “the acuity indicator satisfies the third threshold, which is missing a joining word such as “that” or “which”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, 10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,720,238 in view of Aronsky et al. (“Supporting Patient Care in the Emergency Department with a Computerized Whiteboard System”, Journal of the American Medical Informatics Association, Volume 15, Number 2, Mar/April 2008). 
Claims 1 and 8 of the ‘238 Patent contains the same or similar limitations as claim 1 of the instant application.  Claim 1 of the ‘238 patent is a more narrow claim which anticipates claim 1 of the instant application with the exception of the elements of determining at least one of the real-time performance metrics of the critical patient indicator satisfies a first threshold for distinguishing urgencies of particular actions that should be taken with respect to particular patients, and assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold.  These elements are obvious in view of Aronsky because Aronsky teaches:
determining at least one of the real-time performance metrics of the critical patient indicator satisfies a first threshold for distinguishing urgencies of particular actions that should be taken with respect to particular patients (Page 186, Integration, provide an acuity level for each patient and an indicate high acuity for patient if symptoms represent acute disease, which reads on urgency of actions for a patient, Page 189, Acuity Level is a column on the dashboard and is determined if patient information meets Emergency Severity Index value, see Fig. 3 the A column indicates severity of patient condition).
assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold (Page 190, Exam Status Notification, color-coded alerts are provided to indicate the level or priority of the notification for a patient status metric, for example see Fig. 3 where Acuity column contains a number 1-4 with levels of patient severity, lab results column which color code the urgency of the status of tests for a patient, where the color assigned is the priority assigned to the information).
Claim 2, 3 of the instant application is anticipated by Claim 1 of the ‘238 patent.  
Claim 6 of the instant application is anticipated by Claim 3 of the ‘238 patent with the exception of the limitation the length of stay including pending admissions to the emergency department which are obvious in view of Aronsky.  Aronsky teaches length of stay including pending admissions (Page 190, General Information and Operational Statistics ED length of stay includes number of expected patients such as announced transports).
Claim 10 of the instant application is anticipated by Claim 15 of the ‘238 patent.
Claim 15 of the instant application is anticipated by Claim 12 of the ‘238 patent.
Claim 16 of the instant application is anticipated by Claim 2 of the ‘238 patent with the exception of the element of assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold.  These elements are obvious in view of Aronsky because Aronsky teaches:
assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold (Page 190, Exam Status Notification, color-coded alerts are provided to indicate the level or priority of the notification for a patient status metric, for example see Fig. 3 where Acuity column contains a number 1-4 with levels of patient severity, lab results column which color code the urgency of the status of tests for a patient, where the color assigned is the priority assigned to the information). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “computer storage medium”. Applying the broadest reasonable interpretation, this phrase can include both non-transient physical storage such as hardware and signals. Signals are not patent eligible subject matter. The specification (¶ 18) discloses the computer storage medium can be both volatile and nonvolatile media and can comprise both computer storage media and communication media and specifically discloses that the communication media can be embodied as in a modulated data signal such as a carrier wave. Examiner notes that Applicant can overcome this particular rejection by changing the phrase "computer storage medium" in independent Claim 16 to read "non-transitory computer storage medium".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 10-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albro et al. (US 2009/0106051 A1), hereinafter Albro, in view of McGillin et al. US (2007/0156456 A1), hereinafter McGillin, in view of Chu et al. (US 2004/0163046 A1), hereinafter Chu, further in view of Brimm et al. (US 2012/0330674 A1), hereinafter Brimm.

As per Claim 1, Albro discloses a computer system for providing an interactive emergency department (ED) dashboard comprising: 
one or more processors; and one or more computer storage media storing computer-useable instructions ([0050]) that, when used by the one or more processors, are configured to implement a method comprising: 
receiving real-time performance metrics corresponding to a plurality of indicators of the interactive ED dashboard  (Figure 11/12 presents patient data for the performance metric, i.e. wait time, Figure 13, [0032] user interface with indicators on an interactive dashboard, where the indicators are clinic performance metrics, [0104] interface provides real-time information in dial indicators), the plurality of indicators comprising a staffing indicator (Fig. 13 staff time and patients per provider hour dials/indicators and patients shown per provider).
However, Albro may not explicitly disclose the following which is taught by McGillin:
the plurality of indicators comprising a critical patient indicator ([0027] hospital/department acuity is determined and given an overall score which is shown as a visual attribute to indicate the status, [0030] acuity icon represents acuity of patients in the unit),
determining at least one of the real-time performance metrics of the critical patient indicator satisfies a first threshold for distinguishing urgencies of particular actions that should be taken with respect to particular patients ([0031] patient acuity exceeds a threshold, [0032] acuity data for a patient is monitored and identifies when acuity status exceeds a predetermined care unit threshold and a supervisor is notified when threshold for the performance metric is met); 
determining at least one of the real-time performance metrics of the staffing indicator satisfies a second threshold that is based on clinician experience level, clinician historical performance, or number of patients assigned ([0027] hospital processes which are measured include resource under/over load, reads on staffing indicator where the resource is the staff, this is compared with a threshold defined for the hospital, [0028] system determines data using staff competencies, i.e. experience level); and
assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold ([0027] assigning a color attribute, i.e. priority, to a status characteristic, i.e. indicator, based on the score for that characteristic satisfying a threshold level for that unit, including resource thresholds to show resource levels).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of critical patient and staffing indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
However, Albro and McGillin may not explicitly disclose the following which is taught by Chu: based on a screen size of a computing device associated with a viewing session of the interactive ED dashboard and on the priorities, providing for 4833-9962-0029Page 69 of 76Nonprovisional Patent Application27098.343751 presentation, at the computing device via the interactive ED dashboard, the plurality of indicators ([0007] architecture adapts the GUI to operate with user interface of the device platform which application is operating on; [0031] device platforms indicate a device that includes a display screen where the devices are different sizes such as phone, pocket computer, desktop computers, or any device with display screen to run application; [0033] capability of the device platform includes the size of the display screen, [0091] resizing the components based on size of the display screen, see Claim 1(c) the device platform which the application is operating; [0035] customizing the interface is based on display size; [0038] presentation is a function of the display screen size; [0108] dynamic layout to determine components to add to display based on priority level and size of display screen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a subset of indicators for presentation based on screen size and priority from Chu with the system of presenting a customized dashboard of clinic data on a user interface from Albro and McGillin in order to reduce the labor and cost involved with re-designing an application for each mobile device (Chu [0004]).
However, Albro, McGillin and Chu may not explicitly disclose the following which is taught by Brimm: the presentation indicates: patients having a real-time performance metric that satisfies the first threshold or the second threshold; or patients having a real-time performance metric that does not satisfy the first threshold or the second threshold ([0105] an alert is generated when a patient data is not satisfying the rules related to best practices, for example that a catheter has been in place longer than the threshold number of days based on the rules.  The alert is a visual indicator on the dashboard to illustrate to a user that the patient data is violating the critical value. Therefore, the dashboard of Brimm displays patients who do not violate the rules with no alert indication and patients who violate the rules with an alert visual indicator).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of performance metrics satisfying a threshold level from Brimm with the customized dashboard based on screen size and priority from Albro, McGillin and Chu in order to allow different healthcare users to treat or respond to a healthcare event based on varying obligations, standards or protocols for the different users and their roles (Brimm [0024]).
As per Claim 2, Albro, McGillin, Chu and Brimm teach the limitations of Claim 1.  McGillin also teaches real-time performance metrics are based on patient data for a plurality of patients of at least one emergency department ([0029] status information is calculated and presented for a hospital unit including the emergency department).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of critical patient and staffing indicators for an emergency department from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 3, Albro, McGillin, Chu and Brimm teach the limitations of Claim 2.  McGillin also teaches receiving a selection of at least one of the plurality of indicators ([0012-0013] user selectable interactive icons to expand a display to give access to additional relevant data, [0024]); and providing for presentation a subset of the patient data that is associated with the at least one of the plurality of indicators  (Fig. 6 patient level display/drill down).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting one of indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 5, Albro, McGillin, Chu and Brimm teach the limitations of Claim 3.  McGillin also teaches determining at least one of the real-time performance metrics of an acuity indicator satisfies a third threshold for indicating when the severity of the condition of the patient has increased, the acuity indicator corresponding to a severity of a condition of a patient; and providing for presentation the at least one of the real-time performance metrics of the acuity indicator satisfies the third threshold ([0031] patient acuity exceeds a threshold, [0032] acuity data for a patient is monitored and identifies when acuity status exceeds a predetermined care unit threshold and a supervisor is notified when threshold for the performance metric is met).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of an acuity indicator satisfies a threshold from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).

As per Claim 8, Albro discloses a method for providing an interactive emergency department (ED) dashboard, the method comprising: 
receiving real-time performance metrics corresponding to a plurality of indicators of the interactive ED dashboard (Figure 11/12 presents patient data for the performance metric, i.e. wait time, Figure 13, [0032] user interface with indicators on an interactive dashboard, where the indicators are clinic performance metrics, [0104] interface provides real-time information in dial indicators), the plurality of indicators comprising a volume indicator that indicates a volume of patients at an emergency department (Figure 13, shows volume of patients for each staff in the clinic).
However, Albro may not explicitly disclose the following which is taught by McGillin: the plurality of indicators comprising a critical patient indicator ([0027] hospital/ department acuity is determined and given an overall score which is shown as a visual attribute to indicate the status, [0030] acuity icon represents acuity of patients in the unit);
determining at least one of the real-time performance metrics of the critical patient indicator satisfies a first threshold for distinguishing urgencies of particular actions that should be taken with respect to particular patients ([0031] patient acuity exceeds a threshold, [0032] acuity data for a patient is monitored and identifies when acuity status exceeds a predetermined care unit threshold and a supervisor is notified when threshold for the performance metric is met); 4833-9962-0029Page 71 of 76Nonprovisional Patent Application27098.343751 
determining at least one of the real-time performance metrics of the volume indicator satisfies a second threshold that is based on a maximum or critical patient volume ([0104] presenting indicators with real-time information including patients per provider hour, i.e. volume of patients, and including a reference goal or warning limit, i.e. maximum/critical value to compare to real-time metric to determine if metric satisfies the threshold for the clinic/department as a whole); 
assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold  ([0027] assigning a color attribute, i.e. priority, to a status characteristic, i.e. indicator, based on the score for that characteristic satisfying a threshold level for that unit, including resource thresholds to show resource levels).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of critical patient and volume indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
However, Albro and McGillin may not explicitly disclose the following which is taught by Chu: based on a screen size of a computing device associated with a viewing session of the interactive ED dashboard and on the priorities, providing for presentation, at the computing device via the interactive ED dashboard, the plurality of indicators ([0007] architecture adapts the GUI to operate with user interface of the device platform which application is operating on; [0031] device platforms indicate a device that includes a display screen where the devices are different sizes such as phone, pocket computer, desktop computers, or any device with display screen to run application; [0033] capability of the device platform includes the size of the display screen, [0091] resizing the components based on size of the display screen, see Claim 1(c) the device platform which the application is operating; [0035] customizing the interface is based on display size; [0038] presentation is a function of the display screen size; [0108] dynamic layout to determine components to add to display based on priority level and size of display screen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a subset of indicators for presentation based on screen size and priority from Chu with the system of presenting a customized dashboard of clinic data on a user interface from Albro and McGillin in order to reduce the labor and cost involved with re-designing an application for each mobile device (Chu [0004]).
However, Albro, McGillin and Chu may not explicitly disclose the following which is taught by Brimm: the presentation indicates patients having a real-time performance metric that satisfies the first threshold or the second threshold; or patients having a real-time performance metric that does not satisfy the first threshold or the second threshold ([0105] an alert is generated when a patient data is not satisfying the rules related to best practices, for example that a catheter has been in place longer than the threshold number of days based on the rules.  The alert is a visual indicator on the dashboard to illustrate to a user that the patient data is violating the critical value. Therefore, the dashboard of Brimm displays patients who do not violate the rules with no alert indication and patients who violate the rules with an alert visual indicator).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of performance metrics satisfying a threshold level from Brimm with the customized dashboard based on screen size and priority from Albro, McGillin and Chu in order to allow different healthcare users to treat or respond to a healthcare event based on varying obligations, standards or protocols for the different users and their roles (Brimm [0024]).
As per Claim 10, Albro, McGillin, Chu and Brimm teach the limitations of Claim 2.  McGillin also teaches presentation indicates a patient having a real-time performance metric that satisfies the second threshold, and wherein in response to the patient having the real-time performance metric that satisfies the second threshold, triggering an alert ([0031] sending an alert when patient acuity exceeds threshold, [0021] alert notification messages are sent in response to a clinical trigger events such as identifying a clinical problem, it would be obvious that if an event is a trigger event and the result is an alert, that the event triggers the alert). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of triggering an alert when performance metrics satisfy a threshold from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 11, Albro, McGillin, Chu and Brimm teach the limitations of Claim 10.  McGillin also teaches upon receiving a selection of the volume indicator ([0012-0013] user selectable interactive icons to expand a display to give access to additional relevant data, [0024]), presenting a volume of patients that are expected to arrive to the emergency department via EMS and a volume of patients that are expected to arrive as a result of referral, and wherein the expected arrivals are within a predetermined time (Fig. 6 patient level display/drill down).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting one of indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 15, Albro, McGillin, Chu, and Brimm disclose the limitations of Claim 8.  McGillin also teaches the first threshold is determined based on historical data of patients ([0027] threshold determined using statistical modeling based on department data, [0032] data collected from patients historical assessment data), and 
wherein the method further comprises: recognizing and predicting a condition to be remedied or prevented based on the historical data of patients at the emergency department ([0004] analyze patient condition); and after receiving an input, customizing a presentation of the critical patient indicator, the customizing comprising identifying the condition ([0024] interface provides user selectable and configurable image views, Fig. 6 patient level display, [0028], [0030] display acuity of condition of the patient).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of predicting a condition to be prevented from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 16, Albro discloses a computer storage media storing computer-useable instructions ([0050]) that, when used by the one or more processors, are configured to implement a method comprising: 
receiving real-time performance metrics corresponding to a plurality of indicators of the interactive ED dashboard  (Figure 11/12 presents patient data for the performance metric, i.e. wait time, Figure 13, [0032] user interface with indicators on an interactive dashboard, where the indicators are clinic performance metrics, [0104] interface provides real-time information in dial indicators), the plurality of indicators comprising a staffing indicator (Fig. 13 staff time and patients per provider hour dials/indicators and patients shown per provider) and a volume indicator that indicates a volume of patients at an emergency department (Figure 13, shows volume of patients for each staff in the clinic).
However, Albro may not explicitly disclose the following which is taught by McGillin:
determining at least one of the real-time performance metrics of the staffing indicator satisfies a second threshold that is based on clinician experience level, clinician historical performance, or number of patients assigned ([0027] hospital processes which are measured include resource under/over load, reads on staffing indicator where the resource is the staff, this is compared with a threshold defined for the hospital, [0028] system determines data using staff competencies, i.e. experience level); 
determining at least one of the real-time performance metrics of the volume indicator satisfies a second threshold that is based on a maximum or critical patient volume ([0104] presenting indicators with real-time information including patients per provider hour, i.e. volume of patients, and including a reference goal or warning limit, i.e. maximum/critical value to compare to real-time metric to determine if metric satisfies the threshold for the clinic/department as a whole); 
assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold ([0027] assigning a color attribute, i.e. priority, to a status characteristic, i.e. indicator, based on the score for that characteristic satisfying a threshold level for that unit, including resource thresholds to show resource levels).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of staffing and volume indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
However, Albro and McGillin may not explicitly disclose the following which is taught by Chu:  based on a screen size of a computing device associated with a viewing session of the interactive ED dashboard and on the priorities, providing for 4833-9962-0029Page 69 of 76Nonprovisional Patent Application27098.343751 presentation, at the computing device via the interactive ED dashboard, the plurality of indicators ([0007] architecture adapts the GUI to operate with user interface of the device platform which application is operating on; [0031] device platforms indicate a device that includes a display screen where the devices are different sizes such as phone, pocket computer, desktop computers, or any device with display screen to run application; [0033] capability of the device platform includes the size of the display screen, [0091] resizing the components based on size of the display screen, see Claim 1(c) the device platform which the application is operating; [0035] customizing the interface is based on display size; [0038] presentation is a function of the display screen size; [0108] dynamic layout to determine components to add to display based on priority level and size of display screen). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a subset of indicators for presentation based on screen size and priority from Chu with the system of presenting a customized dashboard of clinic data on a user interface from Albro and McGillin in order to reduce the labor and cost involved with re-designing an application for each mobile device (Chu [0004]).
However, Albro, McGillin and Chu may not explicitly disclose the following which is taught by Brimm: the presentation indicates patients having a real-time performance metric that satisfies the first threshold or the second threshold; or patients having a real-time performance metric that does not satisfy the first threshold or the second threshold ([0105] an alert is generated when a patient data is not satisfying the rules related to best practices, for example that a catheter has been in place longer than the threshold number of days based on the rules.  The alert is a visual indicator on the dashboard to illustrate to a user that the patient data is violating the critical value. Therefore, the dashboard of Brimm displays patients who do not violate the rules with no alert indication and patients who violate the rules with an alert visual indicator).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of performance metrics satisfying a threshold level from Brimm with the customized dashboard based on screen size and priority from Albro, McGillin and Chu in order to allow different healthcare users to treat or respond to a healthcare event based on varying obligations, standards or protocols for the different users and their roles (Brimm [0024]).
As per Claim 17, Albro, McGillin, Chu and Brimm teach the limitations of Claim 16.  Albro also teaches presenting staffing assignment information including an average number of 4833-9962-0029Page 74 of 76Nonprovisional Patent Application27098343751 patients assigned to each clinician and staffing assignments associated with particular physicians and particular nurses (Fig. 13 patients per provider hour and particular providers with assignments, Fig. 12 staffing assignments for providers).
As per Claim 18, Albro, McGillin, Chu and Brimm teach the limitations of Claim 16.  Albro also teaches presenting an alert in response to determining the at least one of the real-time performance metrics of the staffing indicator satisfies the first threshold or in response to determining the at least one of the real-time performance metrics of the volume indicator satisfies the second threshold (fig. 13/[0104] indicators on the dial show warning limits to alert when metric meets limit).
As per Claim 19, Albro, McGillin, Chu and Brimm teach the limitations of Claim 16.  Albro also teaches providing, on a screen of the computing device having the screen size, a patient data window comprising the plurality of indicators (Fig. 13 plurality of indicators on window).
As per Claim 20, Albro, McGillin, Chu and Brimm teach the limitations of Claim 19.  Albro also teaches the patient data window provides the plurality of indicators based on their respective emergency department segments (Fig. 13).

Claims 4, 6-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Albro (US 2009/0106051 A1), in view of McGillin (US 2007/0156456 A1), in view of Chu (US 2004/0163046 A1), in view of Brimm (US 2012/0330674 A1), further in view of Aronsky (Aronsky et al., “Supporting Patient Care in the Emergency Department with a Computerized Whiteboard System”, Journal of the American Medical Informatics Association, Volume 15, Number 2, Mar/April 2008).
As per Claim 4, Albro, McGillin, Chu and Brimm teach the limitations of Claim 3.  The combined references may not explicitly teach the following which is taught by Aronsky: the subset of the patient data comprises a documentation summary that indicates a status associated with documentation for a patient at the at least one emergency department (Page 188-189, Chief Complaint and Consultations ¶ disclose displays for additional documentation, Table 1 discloses Radiology Notification to indicate completion of radiology exams and alert for radiology notes, Page 190, Exam Status Notification ¶ discloses access to information about imaging exams and direct access to a summary of imaging exam information).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of a documentation summary for patients in the emergency department from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).
As per Claim 6, Albro, McGillin, Chu and Brimm teach the limitations of Claim 5.  The combined references may not explicitly teach the following which is taught by Aronsky: determining at least one of the real-time performance metrics of a length of stay indicator satisfies a target performance threshold for an emergency department (Table 1 discloses the recording of Length of Stay of a patient based on their arrival time in the ED, also see Figure 3 which discloses color-coding to alert a high LOS duration, i.e. satisfies threshold), wherein the length of stay indicator provides a measurement of a length of stay of a patient in the emergency department, the length of stay including pending admissions to the emergency department (Page 190, General Information and Operational Statistics length of stay includes length of stay for boarding in the unit, including number of expected patients such as announced transports, i.e. pending admissions); and providing for presentation the at least one of the real-time performance metrics of the length of stay indicator that satisfies the target performance threshold (see Figure 3 including the ED time summary statistic in red at the top of the interface, in red indicating that it is over the threshold time value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of presenting performance metrics including length of stay for patients in the emergency department from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).
As per Claim 7, Albro, McGillin, Chu and Brimm teach the limitations of Claim 2.  The combined references may not explicitly teach the following which is taught by Aronsky: indicating the patient that has the at least one of the real-time performance metrics of the length of stay indicator that satisfies the target performance threshold; and indicating a corrective action needs taken (see Fig. 3 where LOS column indicates the patient’s length of stay and color coded by whether it satisfies the threshold, Page 190 ED disposition an alert, i.e. color coded indication, is a reminder to staff to take action, for example cancel bed request or have patient go to registration desk).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of presenting performance metrics including length of stay for patients in the emergency department from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).
As per Claim 12, Albro, McGillin, Chu and Brimm teach the limitations of Claim 8.  The combined references may not explicitly teach the following which is taught by Aronsky: upon receiving a selection of the volume indicator, presenting a volume of available beds (Page 187, Management of Bed and Patient Location display status level of unoccupied beds).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of receiving and presenting volume of beds from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).
As per Claim 13, Albro, McGillin, Chu and Brimm teach the limitations of Claim 8.  The combined references may not explicitly teach the following which is taught by Aronsky: the plurality of indicators further comprise a pending admission indicator that provides visual indications of historical trends of pending admissions at the emergency department (Page 191 Administrative Benefits monthly scorecard tracks ED metrics including volume, throughput, etc., Page 190, General Information and Operational Statistics data includes number of expected patients such as announced transports).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of presenting indicators including pending admissions for patients in the emergency department from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).
As per Claim 14, Albro, McGillin, Chu and Brimm teach the limitations of Claim 8.  The combined references may not explicitly teach the following which is taught by Aronsky: upon receiving a selection of the volume indicator, presenting a volume of patients who have left the emergency department without being seen (Page 191, Administrative Benefits ED specific metrics include patient who left without being seen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of presenting indicators including volume of patients who have left the emergency department from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albro (US 2009/0106051 A1), in view of McGillin (US 2007/0156456 A1), in view of Chu (US 2004/0163046 A1), in view of Brimm (US 2012/0330674 A1), further in view of Keck (US 2003/0050794 A1).
As per Claim 9, Albro, McGillin, Chu and Brimm disclose the limitations of Claim 8. However, the combined references may not explicitly teach the following which is taught by Keck: presentation indicates a patient having a real-time performance metric that does not satisfy the second threshold, and wherein a selectable indicator is presented, selection upon which causes volume statistics comprising historical volume trends within the emergency department to be displayed (Fig. 6, [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of presenting historical volume trends within an emergency department from Keck with the system of presenting a dashboard of clinic data on a user interface from Albro in order to increase hospital efficiency and provide high level of patient care (Keck [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Setlur (US 2012/0130730 A1) teaches a real-time dashboard for displaying healthcare metrics for a healthcare facility or department.
Karras et al. (2009/0228330 A1) teaches a display of hospital data for a patient including key performance indicators on a graphical interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/             Primary Examiner, Art Unit 3626